 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Dominque Wells
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:14-cr-00280-JCM-GWF
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                            RESENTENCING HEARING
            v.
                                                                   (Second Request)
13
     DOMINQUE WELLS,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Lisa Cartier-Giroux, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Dominque Wells, that
20
     the Resentencing Hearing currently scheduled on May 28, 2021, be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than ninety (90) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Defense counsel needs additional time to prepare for the resentencing hearing.
24
            2.      The defendant would like to make his appearance in court which may be possible
25
     in the coming months given the reduction of the COVID-19 restrictions in the State of Nevada.
26
            3.      The defendant is in custody and agrees with the need for the continuance.
      Case 2:14-cr-00280-JCM-GWF Document 390 Filed 05/24/21 Page 2 of 3




 1         4.     The parties agree to the continuance.
 2         This is the second request for a continuance of the resentencing hearing.
 3         DATED this 24th day of May, 2021.
 4
 5   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 6
 7
     By /s/ Brandon C. Jaroch                       By /s/ Lisa Cartier-Giroux
 8   BRANDON C. JAROCH                              LISA CARTIER-GIROUX
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:14-cr-00280-JCM-GWF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     DOMINQUE WELLS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the resentencing hearing currently scheduled for

11   Friday, May 28, 2021, at 10:30 a.m., be vacated and continued to ________________ at the
                                                                      September 10, 2021

12   hour of ___:___
     at 10:30  am __.m.; or to a time and date convenient to the court.
13          DATED this
                   May___
                       24,day of May, 2021.
                           2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
